On December 22, 1913, judgment was rendered and entered for plaintiff, whereupon a motion was granted extending the time in which to file a motion for new trial. On December 29, 1913, a motion for a new trial was filed and overruled, and defendant brings the case here.
The motion to dismiss is sustained for the reason that the motion for new trial was filed out of time. Rev. Laws 1910, sec. 5035, is mandatory, and the trial court had no power to grant an extension beyond the time specified in the statute.Allen v. Gates, 38 Okla. 408, 134 P. 51; Joiner v. Goldsmith,25 Okla. 840, 107 P. 733. *Page 299